Exhibit 10.2

 

THE NOTE AND THE COMMON STOCK ISSUABLE UPON THE CONVERSION OF THE NOTE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR UNDER THE SECURITIES LAWS OF ANY STATE.  THE NOTE AND THE COMMON STOCK
MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED
EXCEPT AS PERMITTED UNDER THE TERMS OF THE NOTE AND UNDER THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
OR AN EXEMPTION THEREFROM.  TO THE EXTENT TRANSFER IS PERMITTED UNDER THE NOTE,
THE ISSUER OF THE NOTE AND THE COMMON STOCK MAY, IN CONNECTION WITH ANY
PERMITTED TRANSFER, REQUIRE AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE
ISSUER THAT SUCH OFFER, SALE, TRANSFER, PLEDGE OR HYPOTHECATION OTHERWISE
COMPLIES WITH THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS.

 

CONVERTIBLE SUBORDINATED UNSECURED NOTE PURCHASE AGREEMENT

 

This CONVERTIBLE SUBORDINATED UNSECURED NOTE PURCHASE AGREEMENT (this
“Agreement”), dated effective as of December 12, 2012 (the “Effective Date”), is
between Computer Vision Systems Laboratories, Corp., a Florida corporation (the
“Company”), and Richmont Capital Partners V LP, a Texas limited partnership
(“Investor”).

 

RECITALS

 

A.            The Company desires to issue and sell a Convertible Subordinated
Unsecured Promissory Note to Investor in the original principal amount of
$20,000,000 in the form attached hereto as Exhibit A (the “Note”) with the
original principal amount of the Note being convertible, as set forth in the
Note, into a maximum of 64,000,000 shares of the Company’s common stock, par
value $0.0001 per share (“Common Stock”).

 

B.            On the terms and subject to the conditions set forth
herein, Investor is willing to purchase from the Company, and the Company is
willing to issue and sell to Investor, the Note.

 

C.            Capitalized terms not otherwise defined herein shall have the
meanings set forth in the Note.

 

NOW THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:

 

1.             The Note.

 

(a)           Issuance of the Note.  Subject to all of the terms and conditions
hereof, the Company agrees to issue and sell to Investor, and Investor agrees to
purchase from the Company, the Note.

 

1

--------------------------------------------------------------------------------


 

(b)           Delivery. The sale and purchase of the Note shall take place at a
closing (the “Closing”) to be held no later than December 31, 2012, at such
place and on such day and time as the Company shall determine.  At the Closing,
the Company will deliver to Investor the Note, against receipt by the Company of
$20,000,000 by wire transfer of immediately available funds to a bank account
designated in writing by the Company.

 

(c)           Use of Proceeds. The proceeds of the sale and issuance of the
Note, less all expenses incurred by the Company in connection with this
Agreement, the Note and the transactions contemplated hereby and thereby, shall
be used for general corporate purposes and for the funding of all or a portion
of the purchase price for acquisitions of the equity or assets of entities to be
acquired (by purchase, consolidation, share exchange, merger or otherwise) by
the Company or a direct or indirect subsidiary of the Company.

 

(d)           Payments. The Company will make any cash payment required to be
paid under the Note in accordance with the terms of the Note.

 

(e)           Certain Closing Delivery.  At the Closing, each equity owner of
Investor will agree to not transfer, with or without consideration, any equity
interests in Investor to any individual or entity without the prior written
consent of the Company; provided, however, this provision will not prohibit any
equity owner of Investor from transferring any equity interest in Investor to
(i) Investor or (ii) another equity owner of Investor.

 

2.             Representations and Warranties of the Company.  Subject to
Investor’s acknowledgment that, as of the Effective Date, the Company does not
have sufficient unissued authorized Common Stock to effect the Conversion (as
contemplated by the Note) and that the following representations and warranties
are qualified by such fact, the Company represents and warrants to Investor
that:

 

(a)           Due Incorporation.  The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the state
of Florida.

 

(b)           Authority.  The execution, delivery and performance by the Company
of the Note, this Agreement and all other documents in connection herewith or
therewith (collectively, the “Transaction Documents”) to be executed by the
Company and the consummation of the transactions contemplated hereby and thereby
(i) are within the requisite corporate power and authority of the Company and
(ii) have been duly authorized by all requisite actions on the part of the
Company.

 

(c)           Enforceability.  Each Transaction Document executed, or to be
executed, by the Company has been, or will be, duly executed and delivered by
the Company and constitutes, or will constitute, a legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except as limited by bankruptcy, insolvency or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally and general principles of equity.

 

2

--------------------------------------------------------------------------------


 

(d)           Non-Contravention.  The execution and delivery by the Company of
the Transaction Documents executed by the Company and the performance and
consummation of the transactions contemplated thereby do not violate, and will
not violate, in any material respect, the Company’s Articles of Incorporation
(as amended, the “Articles”), the Company’s bylaws, as amended, or any material
judgment, order, writ, decree, statute, rule or regulation applicable to the
Company.

 

(e)           Approvals.  Other than the amendment of the Company’s Articles in
order to create sufficient additional authorized shares of Common Stock to
effect the Conversion, no consent, approval, order or authorization of, or
registration, declaration or filing with, any governmental authority or other
Person (including, the shareholders of any Person) is required in connection
with the execution and delivery of the Transaction Documents executed  or to be
executed by the Company and the performance and consummation of the transactions
contemplated thereby, other than such as have been obtained and remain in full
force and effect and other than such qualifications or filings under applicable
securities laws as may be required in connection with the transactions
contemplated by this Agreement.

 

(f)            Compliance with Laws. To its actual knowledge, the Company and
its properties, assets, business and operations are being operated in material
compliance with all applicable statutes, rules, regulations, orders or
restrictions of any domestic or foreign government or any instrumentality or
agency thereof, except where the failure to be in compliance would not have a
material adverse effect on the Company.

 

3.             Representations and Warranties of Investor.  Investor represents
and warrants to the Company that:

 

(a)           Due Formation.  Investor is a limited partnership duly formed and
validly existing under the laws of the state of Texas.

 

(b)           Authority.  The execution, delivery and performance by Investor of
the Transaction Documents to be executed by Investor and the consummation of the
transactions contemplated hereby and thereby (i) are within the requisite power
and authority of Investor and (ii) have been duly authorized by all requisite
actions on the part of Investor.

 

(c)           Enforceability.  Each Transaction Document executed, or to be
executed, by Investor has been, or will be, duly executed and delivered by
Investor and constitutes, or will constitute, a legal, valid and binding
obligation of Investor, enforceable against Investor in accordance with its
terms, except as limited by bankruptcy, insolvency or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally and general principles of equity.

 

(d)           Non-Contravention.  The execution and delivery by Investor of the
Transaction Documents executed by Investor and the performance and consummation
of the transactions contemplated thereby do not violate, and will not violate,
in any material respect, Investor’s “governing documents” (as that term is
defined in the Texas Business Organizations

 

3

--------------------------------------------------------------------------------


 

Code or any material judgment, order, writ, decree, statute, rule or regulation
applicable to Investor.

 

(e)           Approvals.  No consent, approval, order or authorization of, or
registration, declaration or filing with, any governmental authority or other
Person (including, the general and limited partners of Investor) is required in
connection with the execution and delivery of the Transaction Documents executed
or to be executed by Investor and the performance and consummation of the
transactions contemplated thereby, other than such as have been obtained and
remain in full force and effect and other than such qualifications or filings
under applicable securities laws as may be required in connection with the
transactions contemplated by this Agreement.

 

(f)            Securities Law Compliance.  Investor has been advised that the
Note and the Common Stock issuable upon the Conversion have not been registered
under the Securities Act or any state securities laws and, therefore, cannot be
resold unless they are registered under the Securities Act and applicable state
securities laws or unless an exemption from such registration requirements is
available.  Investor is aware that, other than making Investor a party to that
certain Registration Rights Agreement, dated September 25, 2012, between the
Company and Rochon Capital Partners, Ltd. (the “RRA”), the Company is under no
obligation to effect any such registration with respect to the Note or the
Common Stock issuable upon the Conversion or to file for or comply with any
exemption from registration.  Investor is purchasing the Note for Investor’s own
account for investment, not as a nominee or agent, and not with a view to, or
for resale in connection with, the distribution thereof, and Investor has no
present intention of selling, granting any participation in, or otherwise
distributing the same.  Investor has such knowledge and experience in financial
and business matters that Investor is capable of evaluating the merits and risks
of such investment, is able to incur a complete loss of such investment without
impairing Investor’s financial condition and is able to bear the economic risk
of such investment for an indefinite period of time.  Investor is an accredited
investor as such term is defined in Rule 501 of Regulation D under the
Securities Act and shall submit to the Company such further assurances of such
status as may be reasonably requested by the Company.  The address of Investor’s
principal place of business is correctly set forth on the Investor related
signature page to this Agreement.

 

(g)           Access to Information.  Investor acknowledges that (i) the Company
makes periodic filings with the Securities and Exchange Commission (the “SEC”),
(ii) Investor has reviewed the Form 8-K/A filed by the Company with the SEC on
November 26, 2012, as such filing may hereafter be amended (the “Specified
8-K”), including all “Risk Factors” and their implications regarding Investor’s
ability to resell shares of Common Stock as disclosed in the Specified 8-K, and
(iii) Investor has been provided access to all documents and other information
regarding the Company that is required for Investor to make an informed decision
with respect to the purchase of the Note and the Common Stock issuable upon the
Conversion.

 

4

--------------------------------------------------------------------------------


 

4.             The Company’s Covenants.

 

(a)           Amendment of the Articles, Reincorporation or Surrender of
Existing Outstanding Shares.  The Company covenants that, within one year from
the Closing, it will (i) amend the Articles to increase the number of its
authorized and unissued shares of Common Stock so as to provide for the
Conversion, (ii) reincorporate to Delaware and, as a part of such
reincorporation, cause there to be sufficient authorized and unissued shares of
Common Stock so as to provide for the Conversion or (iii) cause the surrender by
Rochon Capital Partners, Ltd. (“RCP”) of a sufficient number of issued and
outstanding shares of Common Stock to effect the Conversion.

 

(b)           Reservation of Shares.  Following the amendment of the Articles,
the reincorporation to Delaware or the surrender by RCP, the Company shall
reserve sufficient shares of Common Stock to allow for the Conversion.

 

(c)           Registration Rights Agreement.  At the Closing, the Company shall
cause Investor to be made a party to the RRA.

 

5.             Miscellaneous.

 

(a)           Waivers and Amendments. Any provision of this Agreement may be
amended, waived or modified only upon the prior express written consent of the
Company and Investor.

 

(b)           Governing Law. This Agreement and all actions arising out of or in
connection with this Agreement shall be governed by and construed in accordance
with the laws of the state of Texas, without regard to the conflicts of law
provisions of the state of Texas.

 

(c)           Survival. The representations, warranties, covenants and
agreements made herein shall survive the execution and delivery of this
Agreement.

 

(d)           Successors and Assigns. Subject to the restrictions on transfer
described in the Note and Section 5(f) below, the rights and obligations of the
Company and Investor shall be binding upon and benefit the successors, assigns,
legatees, heirs, administrators and transferees of the parties.

 

(e)           Further Assurances.  Investor agrees and covenants that at any
time and from time to time it will promptly execute and deliver to the Company
such further instruments and documents and take such further action as the
Company may reasonably require in order to carry out the full intent and purpose
of this Agreement and to comply with state or federal securities laws or other
regulatory approvals.

 

(f)            Assignment by Investor.  The rights and interests of Investor
hereunder or under the Note may not be assigned, by operation of law or
otherwise, in whole or in part, by Investor without the prior express written
consent of the Company; provided, however, Investor

 

5

--------------------------------------------------------------------------------


 

may assign the Note and Investor’s rights hereunder to a limited liability
company wholly owned, beneficially and of record, by Investor and for which
Investor acts as the sole “governing authority” (as that term is defined in the
Texas Business Organizations Code).

 

(g)           Entire Agreement.  This Agreement, together with the other
Transaction Documents, constitute and contain the entire agreement between the
Company and Investor with respect to the subject matter hereof, and supersede
any and all prior agreements, negotiations, correspondence, understandings and
communications between the parties or among the parties and others, whether
written or oral, with respect to the subject matter hereof.

 

(h)           Notices.  All notices, requests, demands, consents, instructions
or other communications required or permitted hereunder shall be in writing and
faxed, mailed or delivered to each party as follows: (i) if to Investor, at
Investor’s address or facsimile number set forth on the Investor related
signature page to this Agreement, or at such other address or facsimile number
as Investor shall have furnished the Company in writing or (ii) if to the
Company, at the Company’s address or facsimile number set forth on the Company
related signature page, or at such other address or facsimile number as the
Company shall have furnished to Investor in writing.  All such notices and
communications will be deemed effectively given the earlier of (i) when
received, (ii) when delivered personally, (iii) one (1) business day after being
delivered by facsimile (with receipt of appropriate confirmation), (iv) one
(1) business day after being deposited with Federal Express or UPS for overnight
delivery, or (v) four (4) days after being deposited in the U.S. mail, first
class with postage prepaid.

 

(i)            Expenses.  Each of the Company and Investor will pay its own fees
and expenses, including attorneys’ fees and expenses in connection with the
preparation, execution and delivery of this Agreement and the other Transaction
Documents; provided, however, the Company will reimburse Investor for up to
$10,000 of out-of-pocket fees and expenses, including legal fees and expenses,
incurred by Investor in connection with the Transaction Documents.

 

(j)            Severability of this Agreement.  If any provision of this
Agreement shall be judicially determined to be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions of this Agreement shall not in any way be affected or impaired
thereby.

 

(k)           Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same agreement.  Facsimile copies, and
copies transmitted by pdf, of the signed signature pages to this Agreement will
be deemed binding originals.

 

(l)            Construction.  The terms “herein”, “hereof”, “hereunder” and
similar terms refer to this Agreement in its entirety and not to any specific
provision of this Agreement.  Whenever the term “including” is used in this
Agreement or in the Note, it shall for all purposes mean “including without
limitation.”

 

6

--------------------------------------------------------------------------------


 

(m)          Drafting Party.  The parties to this Agreement acknowledge and
agree that (i) each party and such party’s counsel have reviewed and revised
this Agreement and the Transaction Documents and (ii) no single party bears sole
responsibility for the drafting or preparation of this Agreement and/or the
Transaction Documents.  Consequently, no rule of construction to the effect that
ambiguities are to be resolved against the drafting party should be employed in
the interpretation of this Agreement and/or the Transaction Documents.

 

(n)           Legal Counsel.  Each party to this Agreement acknowledges and
agrees that this Agreement and the Transaction Documents have been prepared by
counsel to the Company, Gardere Wynne Sewell LLP (“Gardere”), and that Gardere
does not represent and has not represented any other party to this Agreement
and/or the Transaction Documents.  Investor for itself and for all of Investor’s
affiliated Persons (such Investor affiliated Persons being referred to
individually and collectively, for purposes of the section alone, as “Investor”)
acknowledges and agrees that Investor has been advised to seek, and has
obtained, legal counsel to represent Investor in connection with this Agreement,
the Transaction Documents, and/or any of the transactions contemplated hereby
and/or thereby.  Investor further acknowledges and agrees that Investor has not
received or relied on any advice or guidance from Gardere in connection with
this Agreement, the Transaction Documents, and/or any of the transaction
contemplated hereby and/or thereby.

 

(This space intentionally blank.  Signature Pages Follow.)

 

7

--------------------------------------------------------------------------------


 

The Company has caused this Agreement to be duly executed and delivered by its
duly authorized officer as of the date and year first written above.

 

 

COMPANY:

 

 

 

COMPUTER VISION SYSTEMS LABORATORIES, CORP., a Florida corporation

 

 

 

 

 

By:

John P. Rochon

 

 

John P. Rochon, President

 

 

 

 

 

Address:

2400 North Dallas Parkway

 

 

Suite 230

 

 

Plano, Texas 75093

 

 

 

Facsimile Number:

(972) 398-7121

 

Attention:

John P. Rochon and

 

 

John P. Rochon, Jr.

 

 

 

With a copy (which shall not constitute notice) to:

 

 

 

Gardere Wynne Sewell LLP

 

1601 Elm Street

 

3000 Thanksgiving Tower

 

Dallas, Texas 75201

 

Facsimile Number: 214.999.3670

 

Attention: Douglas D. Haloftis

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

Investor has caused this Agreement to be duly executed and delivered by the duly
authorized officer of Investor’s General Partner as of the date and year first
written above.

 

 

INVESTOR:

 

 

 

RICHMONT CAPITAL PARTNERS V LP, a Texas limited partnership

 

 

 

 

 

By:

RICHMONT STREET LLC, a Texas limited liability company, as its sole general
partner

 

 

 

 

 

 

 

By:

John P. Rochon Jr.

 

 

John P. Rochon Jr., President

 

 

 

 

 

 

 

Address:

2400 North Dallas Parkway

 

 

Suite 230

 

 

Plano, Texas 75093

 

 

 

 

Facsimile Number:

(972) 398-7121

 

Attention:

John P. Rochon Jr.

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Form of

 

Convertible Subordinated Unsecured Promissory Note

 

(See attached)

 

Exhibit A

--------------------------------------------------------------------------------